Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.507   Page 1 of 34
                                                               Page 1 of 34




    IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                                CENTRAL DIVISION



   THOMAS E. PEREZ, Secretary of
   Labor, United States Department of
   Labor,
         Plaintiff,
                                                      FINDINGS OF FACT
         vs.                                       CONCLUSIONS OF LAW


   PARAGON CONTRACTORS
   CORPORATION, BRIAN JESSOP,
   and JAMES JESSOP,
         Defendants.                               Case No. 2:06-cv-00700-TC




                                  INTRODUCTION

        Following an investigation into complaints that Paragon Contractors

  Corporation (Paragon), a company in Hildale, Utah, was using child labor in

  violation of the Fair Labor Standards Act (FLSA), the Secretary of Labor (the

  Secretary) filed this lawsuit. The parties reached an agreement resolving the

  Secretary’s claim. The agreement culminated in a stipulated permanent injunction


                                                                           1
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.508   Page 2 of 34
                                                               Page 2 of 34




  and order which, on November 29, 2007, the court signed. (Permanent Inj., ECF

  No. 26.) The order directed that:

                       Defendants [Paragon, Brian Jessop and James
                Jessop] shall not, contrary to Sections 12(c) and 15(a)(4)
                of the FLSA, employ, suffer or permit minors to work in
                commerce or in the production of goods for commerce,
                or in an enterprise engaged in commerce or in the
                production of goods for commerce, within the meaning
                of the FLSA under conditions constituting oppressive
                child labor as defined in § 3(l) of the FLSA[,] 29 U.S.C.
                § 203(l), and in occupations therein declared to be
                hazardous as defined in the regulations found at 29
                C.F.R. Part 570 (Subparts C and E).

  (Id.)

          On December 4, 2012, CNN filmed hundreds of children working at the

  Southern Utah Pecan Ranch (SUPR) in Hurricane, Utah. Upon seeing the video,

  the Secretary’s investigators began an investigation into whether Paragon was

  involved with the children working at SUPR.

          Finally, after a lengthy investigation which required the Secretary to file

  subpoena-enforcement actions against the Defendants and others, on September 8,

  2015, the Secretary filed a motion for an order to show cause why the Defendants1

         Defendants Paragon and Brian Jessop were named in the motion. James
          1


  Jessop was not.


                                              2
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.509   Page 3 of 34
                                                               Page 3 of 34




  should not be held in contempt for having violated the injunction. The court

  granted the motion and an evidentiary hearing was held on January 25, 26, and 27,

  2016.2

           From all the evidence considered by the court and the law that applies to that

  evidence, the court concludes that Defendants Paragon and Brian Jessop are in

  contempt of court for violation of the court’s order of November 29, 2007.


                                   FINDINGS OF FACT

           Brian Jessop is the owner and president of Paragon. His brother, James

  Jessop, is vice-president. Paragon’s usual business is construction. SUPR is a

  Nevada limited liability company that owned a pecan grove in Hurricane, Utah.

           The pecan grove is approximately 125 acres with close to 4500 producing

  pecan trees. These trees yield anywhere from 160,000 pecans in a good year to




          The court directed the parties to present their direct evidence through
           2


  affidavits submitted before the hearing. All affiants were required to be present at
  the hearing for additional examination.
         The parties filed objections to various statements in the opposing affidavits,
  based primarily on lack of foundation. For the most part, the court bases its
  findings on the testimony at the hearing and statements in the affidavits that were
  not objected to. Brian Jessop and Dale Barlow were deposed earlier by the
  Secretary. In its findings, the court has used parts of that deposition testimony.
                                              3
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.510   Page 4 of 34
                                                               Page 4 of 34




  80,000 pecans in a bad year.3 Yamagata Enterprises controls SUPR and Norman

  Freeman was the contact person between Yamagata and Paragon.

        Beginning in approximately 2008, Paragon and SUPR agreed that Paragon

  would be responsible for harvesting all the pecans.4 Brian Jessop negotiated the

  contract on behalf of Paragon.

        In the years before the Paragon and SUPR agreement, SUPR hired workers

  to harvest the pecans. Following the harvest, the then-manager of the pecan ranch

  allowed members of the Fundamentalist Church of Jesus Christ of Latter Day

  Saints (FLDS) community to gather the pecans that had fallen to the ground.

  SUPR permitted the FLDS community members to keep 50% of the pecans

  gathered; the other 50% went to SUPR. That arrangement with the FLDS church

  and SUPR ended when Paragon took over the harvesting of the pecans in 2008.

        At the hearing, Mr. Freeman was emphatic that the arrangement with the
        3
           The parties stipulated that in 2012 the “comingled pecans,” that is, some of
  the pecans that were mechanically harvested and those picked by hand, were sold
  in interstate commerce. (Stipulation ¶ 5, ECF No. 55.) Also, the testimony
  established that all of the pecans that were gathered were taken to the shorting shed
  where they were sorted, hulled and bagged, and then given to SUPR’s broker for
  sale. Only the pecans that were damaged or cracked were not sold.

        4
         Hearing Exhibit 15 includes all the agreements between Paragon and
  SUPR. Exhibit 10 is the 2012 agreement. The terms for the agreements for each
  year were almost identical.
                                            4
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.511   Page 5 of 34
                                                               Page 5 of 34




  FLDS community had ended. He testified:

        Q:    I’m not asking or suggesting any of that. I’m simply trying to
              establish that this whole arrangement of the FLDS community
              members gleaning nuts from the field continued from before—
        A:    It did not. In my mind, did not. With a contract, I expected the
              contractor to pick it up—pick them up, however, tractor,
              whatever.
        Q:    Let me see if I understand the distinction you’re making.
              Before you signed this contract, those FLDS community
              members were gathering nuts, right?
        A:    Yes.
        Q:    After you signed the contract, they continued to gather nuts but
              you felt they were doing it for Paragon rather than for SUPR, is
              that what you’re trying to say?
        A:    Yes.

  (Contempt Hr’g Tr. 146–47, Jan. 25, 2016, ECF No. 89.)

        Mr. Freeman outlined in his affidavit the agreement between SUPR and

  Paragon:

                     Under the terms of the Contract, Paragon was
              responsible for harvesting all of the pecans at SUPR,
              including the tree nuts that are shaken from the trees
              using tractors with pans and a conveyor system, as well
              as the tree nuts that miss the pan and fall onto the ground.
              I have had specific discussions with Brian Jessop
              regarding the expectation that Paragon harvest both the
              pecans shaken from the tree as well as the pecans that fall

                                           5
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.512   Page 6 of 34
                                                               Page 6 of 34




               onto the ground. Brian Jessop was aware of and agreed
               that this was Paragon’s obligation under the contract.

  (Freeman Aff. ¶ 9, ECF No. 70.)

        Under the agreement, SUPR would receive 70% of the proceeds from the

  sale of the pecans and Paragon 30%.

        Paragon hired Dale Barlow to manage and operate the grove in 2011. His

  duties remained the same in 2012. Before Mr. Barlow took over at SUPR, Keith

  Dutson was the manager. Brian Jessop testified that “[a]s it relates to Paragon,

  what Dale [Barlow] was to do at the pecan ranch should have been the same as

  what Keith did in 2010.” (Contempt Hr’g Tr. 222, Jan. 25, 2016, ECF No. 89.)

        Dale Barlow’s testimony at his depositions and at the hearing was evasive

  and was often contradicted by other witnesses’ testimony. For example, Mr.

  Barlow insisted that the parents brought their children to work at SUPR and they

  supervised them at work. (Dale Barlow Aff. ¶ 21, ECF No. 61; Dale Barlow Dep.

  39, 40, Jan. 31, 2013.) But children who worked there testified that their parents

  did not take them to SUPR and were not with them as they worked. Alyssa

  Bistline, who was a very credible witness, testified that when she was home-

  schooling thirty-three children in 2012, she was directed to take the children in

  vans to work at SUPR. She drove the children to the pecan grove and often the

                                            6
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.513   Page 7 of 34
                                                               Page 7 of 34




  children’s parents were not there. (Bistline Aff. ¶ 11, ECF No. 62; Contempt Hr’g

  Tr. 61–63, Jan. 25, 2016, ECF No. 89.)

        Ms. Bistline’s testimony was confirmed by the testimony of Phoebe Barlow,

  who worked at SUPR from 2010 to 2012. Phoebe Barlow began at age eleven and

  stopped when she was thirteen years old. She testified that in 2011 and 2012, she

  was driven to SUPR in vans. (Phoebe Barlow Aff. ¶ 11, ECF No. 71.) Moreover,

  Sheryl Barlow, the mother of several of the minor children testified, “I was usually

  not present when my children were working at the pecan harvest at SUPR in

  2012.” (Sheryl Barlow Aff. ¶ 12, ECF No. 72; Contempt Hr’g Tr. 262, Jan. 26,

  2016, ECF No. 95.)

        Throughout his testimony, Dale Barlow attempted to show that the parents

  supervised and directed their children as they gathered pecans. His unsupported

  testimony was simply not credible. The credible testimony established that Dale

  Barlow directed the children’s work, sometimes assisted by his wife, Marsha

  Barlow. Phoebe Barlow testified:

        A:     Um, so we would meet every morning at the Foot Hill School
               before leaving to go down to SUPR. And Dale would give
               instructions for the day and then he would tell us who would be
               leading some of the groups. And so we would go down there
               and Marsha usually had the largest group of the girls. I don’t
               know who led the boys, and there were Faye Barlow or Dorothy
                                            7
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.514   Page 8 of 34
                                                               Page 8 of 34




              Steed, I don’t know what her last name is any more, they took
              small groups a few times but Marsha usually was in charge of
              the largest group of girls.
        Q:    So you personally observed Marsha being in charge of a
              group?
        A:    Yes, and I personally checked in with her many times.
        Q:    Okay. And you personally observed Dale Barlow
              providing instructions?
        A:    Yes.
        Q:    Thank you. Paragraph 10 [of the affidavit], you talked about
              knowing that your brother did work trimming and cleaning up
              at other times of the year. Did you see him leaving to do that
              work?
        A:    Yes, I did, and he came home and talked about it later after,
              afterwards. So—
        THE COURT:         Would he be sort of dirty, et cetera, as one would
                           be working?
        THE WITNESS: Yes, he would come home all sweaty and dirty.

  (Contempt Hr’g Tr. 311–12, ECF No. 95.)

        The court also found Brian Jessop not credible. For example, Mr. Jessop

  initially denied that he knew his own children worked at SUPR. (Brian Jessop

  Dep. 109, Jan. 31, 2013.) He later asserted his Fifth Amendment right and refused

  to answer the question. (Brian Jessop Dep. 9–11, Nov. 13, 2014.) But the credible

  testimony showed that his children had been seen working at SUPR. (Contempt

                                           8
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.515   Page 9 of 34
                                                               Page 9 of 34




  Hr’g Tr. 74–75, Jan. 25, 2013, ECF No. 89; Phoebe Barlow Aff. ¶ 18, ECF No. 71;

  Martha Barlow Aff. ¶ 17, ECF No. 68.)

        This court is not the first judge in this case to find Brian Jessop not to be a

  credible witness. During proceedings brought by the Secretary to enforce

  subpoenas issued to Paragon and Brian Jessop, Magistrate Judge Evelyn Furse

  wrote: “Mr. Jessop’s claimed lack of knowledge [was] disingenuous.” Harris v.

  Paragon Contractors Corp., No. 2:13-cv-00281, slip op. at 2 (D. Utah June 20,

  2013) (decision and recommendation to enforce subpoenas). Judge Furse found

  “Brian Jessop’s claim not to know a single person who harvested ground nuts at

  SUPR lack[ed] believability.” Id. at 3. She also found that Mr. Jessop’s denial of

  knowing who the FLDS Bishop was for two months made it clear that “Mr. Jessop

  simply did not want to provide that information.” Id. When reviewing Judge

  Furse’s conclusions for correctness, U.S. District Court Judge Robert Shelby made

  “the same findings.” Harris v. Paragon Contractors Corp., No. 2:13-cv-00281,

  slip op. at 3 (D. Utah Aug. 21, 2013) (order adopting Judge Furse’s decision and

  recommendation to enforce subpoenas). Judge Shelby said, “It is simply not

  credible that Mr. Jessop is unable to name a single person who harvested the




                                             9
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.516
                                                               Page 10 of Page
                                                                          34 10 of 34




  ground nuts when the harvest resulted in Mr. Jessop and Paragon’s financial gain.”

  Id.

        The Defendants attempted to show that the children’s work at SUPR was

  voluntary. But the children’s testimony did not support that contention. When

  asked whether he had a choice to go work at SUPR when his teachers told him to

  go, Nathan Barlow, who was six years old in 2012, testified that “[w]ell, we really

  didn’t have a choice.” (Contempt Hr’g Tr. 277, Jan. 26, 2016, ECF No. 95.) His

  sister Phoebe Barlow, testified that “[t]here were days when I was given no choice

  as to whether or not [to] work at the pecan harvest. Even if I did not go, my school

  was shut down so I could not attend school.” (Phoebe Barlow Aff. ¶ 17, ECF

  No. 71.)

        Moreover, hanging over the decision whether to work was the threat of

  retaliation by the FLDS Church if the members did not follow instructions. Alyssa

  Bistline said that if she didn’t go work as directed by the Church “I was in big

  trouble.” (Contempt Hr’g Tr. 50, Jan. 25, 2016, ECF No. 89.) When asked what

  kind of trouble she might have been in, she said, “Getting yelled at by my step-dad

  [James Jessop], losing my family. If I would have rebelled too much, I risked

  getting kicked out of the community.” (Id.) When the court asked Ms. Bistline


                                            10
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.517
                                                               Page 11 of Page
                                                                          34 11 of 34




  why she thought she might be kicked out of the community, she answered: “They

  [her step-father and Lyle Jeffs] said if you rebel or disobey, you will lose your

  family and you will be removed.”

         THE COURT:           How old were you at that time, the first time you
                              were told?
         THE WITNESS: Ever since I was a kid I’ve been told that.

  (Id. at 51.)

         Kenneth Benjamin Thomas lived in the Short Creek area and was a member

  of the FLDS community from 2002 until 2013. He sent five of his children to

  work at SUPR once they reached the ages of eight or nine. He testified that he sent

  the children “any time the Church told us to, and they generally worked Monday

  through Saturday.” (Kenneth Ben Thomas Aff. ¶ 6, ECF No. 64.) Like Alyssa

  Bistline, Mr. Thomas described the pressure that was put on members of the FLDS

  community to follow the church’s direction about their children working at SUPR.

  When asked whether he and his wife ultimately made the decision whether to send

  their children to SUPR, he answered:

         Q:      And you directed the children to go?
         A:      Yes.
         Q:      And so, basically, you made the decision for the children
                 whether or not they would participate in the nut harvest or not?

                                             11
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.518
                                                               Page 12 of Page
                                                                          34 12 of 34




        A:     According to what the church told us to do.
        Q:     According to what the church told you. But ultimately it was up to
               you?
        A:     That is a very interesting question.
        THE COURT:          Why is it interesting?
        THE WITNESS: So if I was not in good standing with the church, then I
                     would either get in trouble, get corrected, basically bad
                     things could happen.
        THE COURT:          What bad things could happen if you didn’t? Let’s say
                            you didn’t send your children, what would have
                            happened?
        THE WITNESS: Ultimately you could get called in by the bishop’s office,
                     just depending on, I guess, my attitude. Then they would
                     say, you know, you need to do what the church asks you
                     to do, all the way up to they could remove me from—or
                     remove my family from me. So yes, I would send my
                     children.
  (Contempt Hr’g Tr. 101–02, Jan. 25, 2016, ECF No. 89.)

        Sheryl Barlow also felt pressure from the FLDS church to send her children

  to work at SUPR. She testified that “[d]uring Church meetings, everyone was

  strongly encouraged to send their children to work at the pecan harvest. If you

  were not sending your children to work, it was viewed as not doing your part to

  serve the Lord. The option to attend school instead was taken out when the schools

  closed down during the harvest. (Sheryl Barlow Aff. ¶ 8, ECF No. 72.)

                                            12
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.519
                                                               Page 13 of Page
                                                                          34 13 of 34




        Her husband, Dowayne Barlow, agreed with her. Although Dowayne

  Barlow was not living in the Hildale area after July 2012, he had been an active

  member of the FLDS community until that time. He stated in his affidavit,

  “Because involvement was mandated by the Church, we felt we had no choice but

  to require our children to be involved in working at the pecan harvest at SUPR.

  (Dowayne Barlow Aff. ¶ 12, ECF No. 66.) He explained further at the hearing:

        THE WITNESS: In 2009, 2010, and 2011 there was a lot of
                     communications were coming by text messages and later
                     it came by a voice mail message. We were staunch
                     FLDS. We wouldn’t want to be out of harmony with
                     directives and certainly the directive and mandate could
                     be exactly the same word in our culture, and we were
                     given directives to have our children attend and
                     participate in these nut harvests by the text messages and
                     by the voice mail messages.
                            I was also, um, the one that handled the morning classes
                            at our private school that I shared with my brother and
                            many of my brothers and many of the other families, and
                            was made aware of, at that time, that the schools were
                            being asked to participate.
        THE COURT:          By whom? By the Church?
        THE WITNESS: Yes, by the Church leaders.

  (Contempt Hr’g Tr. 363–64, Jan. 26, 2016, ECF No. 95.)




                                           13
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.520
                                                               Page 14 of Page
                                                                          34 14 of 34




           Thomas Barlow worked at SUPR in 2012 when he was nine and ten years

  old. He testified in his affidavit that

                        I knew when I had to work because during the
                 church meetings Lyle Jeffs [leader of the FLDS church
                 since his brother Warren Jeffs was in prison] or his
                 helpers would announce it was time to work on the
                 ground nuts. We would meet up at the school to go to
                 SUPR. My school was closed the days I worked. We
                 were not given any choice whether or not to work unless
                 you were sick.

  (Thomas Barlow Aff. ¶ 14, ECF No. 73.)

           Winnie Barlow was told by the church bishop “that he needed our help with

  the nut harvest.” (Winnie Barlow Aff. ¶ 7, ECF No. 74.) She further explained

  that she had no choice whether she would work at SUPR: “As long as you were not

  sick, you were expected to be working. I did not have an option to attend school

  during that time because all the schools were sending kids to the harvest.” (Id.

  ¶ 19.)

           Not only were announcements made at church services and meetings that

  members of the community were needed to work in the nut harvest, but church

  personnel left voice mails and texts on members’ phones alerting them that the

  harvest had begun. Mr. Kenneth Thomas gave one of the messages he had

  recorded in December 12, 2012, to the Secretary’s investigators. The recorded

                                            14
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.521
                                                               Page 15 of Page
                                                                          34 15 of 34




  message was introduced at the hearing as Plaintiff’s Exhibit 9. On it, a man’s

  voice states that “[t]his is a call from the bishop’s office. This is a call for all

  schools to take the rest of the week off at school to help with the nut harvest.” The

  message directed that the workers were to meet at the Foot Hill School at eight in

  the morning and “we need all the available fifteen-passenger vans to also be

  brought to the Foot Hill School.” (Ex. 9.) The message concluded with the advice

  that “[i]f you have any questions, call Dale Barlow at” his phone number. (Id.)

         The children’s working conditions were often harsh. A common thread that

  ran through their testimony was the cold weather. Winnie Barlow testified, “It got

  really cold while we were working and we were not allowed to sit in the vans and

  there would be crowds around the port-a-potties because people were warming up

  there.” (Winnie Barlow Aff. ¶ 13, ECF No. 74.) Phoebe Barlow testified that

  when some of her younger cousins were cold, she tried to take them to the vans to

  get warm, but Dale Barlow had told them earlier that the vans would be locked and

  no one was to go into them. (Contempt Hr’g Tr. 315, Jan. 26, 2016, ECF No. 95.)

  Her sister, Martha Barlow, described the conditions at SUPR in the winter: “When

  we were working at SUPR in November and December it was really cold and




                                              15
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.522
                                                               Page 16 of Page
                                                                          34 16 of 34




  sometimes there were lots of people clogging up the restrooms just trying to get

  warm.” (Martha Barlow Aff. ¶ 11, ECF No. 68.)

        There were not enough port-a-potties for all the workers. Phoebe Barlow

  testified that many times she helped little children with wet pants. (Contempt Hr’g

  Tr. 324, Jan. 26, 2016, ECF No. 95.)

        The children were not allowed rest if they wanted to. Winnie Barlow

  testified that she could not return to the vans to take a break from the work.

        Q:     So one of the things that you have put in your declaration is that
               while you worked you were not allowed to sit in the vans to
               rest. Can you explain to us how you knew that that was the
               case?
        A:     Because I asked to go to the vans to rest and they said no, that
               we should keep on working.
        Q:     Okay. And so you kept on working when they told you that?
        A:     Yes.
        Q:     All right. And um—
        THE COURT:          How do you know that people came around to
                            check the vans to make sure no one was in them?
        THE WITNESS: Because I snuck back to one of the vans and found
                     out.
        THE COURT:          You sneaked back. Okay, go ahead.
        THE WITNESS: And they came around and told us to get out and
                     get back to work.

                                            16
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.523
                                                               Page 17 of Page
                                                                          34 17 of 34




  (Contempt Hr’g Tr. 291–92, Jan. 26, 2016, ECF No. 95.)

         The children often weren’t given lunches in 2012. Winnie Barlow

  remembered that “[m]y experience in 2012 was very similar to working at SUPR

  in 2010 and 2011. But in 2012 we did not get lunches, as we had in past years; we

  just got a snack around 4:00. (Winnie Barlow Aff. ¶ 17, ECF No. 74.) “Although

  lunch was usually at 2:00 p.m., on some days they did not give us lunch until 4:00

  in the afternoon. Also because some children didn’t eat all of their food, there

  were times that they quit bringing lunches and just brought snacks.” (Phoebe

  Barlow Aff. ¶ 12, ECF. No. 71.)

         The FLDS community closed their schools for several weeks during the nut

  harvest. The public schools in the area were not closed. (See Stipulation ¶¶ 6–9,

  ECF No. 55.)

         Children worked with equipment and drove vehicles at SUPR. Dorothy

  Laub, whose property is adjacent to SUPR, saw young children driving and

  working near tractors during the 2012 harvest. (Dorothy Laub Aff. ¶ 5, ECF

  No. 65.) She also saw children between the ages of twelve and fifteen pruning

  trees. (Id. ¶ 6.)




                                           17
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.524
                                                               Page 18 of Page
                                                                          34 18 of 34




        Thomas Barlow drove ATVs and trucks when he was ten years old. He

  gathered branches and put them in wood chippers. He saw other children, fourteen

  or fifteen years old, driving a tractor. (Thomas Barlow Aff. ¶¶ 7, 11, ECF

  No. 73.) When he was fifteen, in 2012, Austin Barlow drove tractors and trucks at

  SUPR. His cousin, fourteen years old, drove a tractor. (Austin Barlow Aff. ¶¶ 7,

  8, ECF No. 63.)


                              CONCLUSIONS OF LAW

  I.    Civil contempt

        The Secretary “seeks a finding of and remedies appropriate for civil, not

  criminal, contempt.” (Pl.’s Response Def.’s Objn’s 2, ECF No. 98.) Because the

  type of contempt that is at issue is only civil in nature, the Secretary bears a burden

  to prove the elements clearly and convincingly rather than beyond a reasonable

  doubt. Int’l Union, United Mine Workers of Am. v. Bagwell, 512 U.S. 821, 827,

  833–34 (1994); Fed. Trade Comm’n v. Kuykendall, 371 F.3d 745, 754, 756 (10th

  Cir. 2004) (en banc) (“It is well-established in our circuit that compensatory

  contempt actions are appropriately held before a judge, applying a clear and

  convincing standard for liability.”).



                                             18
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.525
                                                               Page 19 of Page
                                                                          34 19 of 34




  II.    The Finding of Contempt

         To find a party liable of contempt, the moving party must prove that (1) a

  valid order existed, (2) the other party knew about it, and (3) the other party

  violated it. Kuykendall, 371 F.3d at 756–57; Reliance Ins. Co. v. Mast

  Construction Co., 84 F.3d 372, 377 (10th Cir. 1996). After the party moving for

  sanctions has satisfied its burden, the burden shifts to the alleged contemnor “to

  show either that he had complied with the order or that he could not comply with

  it.” ClearOne Commc’ns, Inc. v. Bowers, 651 F.3d 1200, 1210 (10th Cir. 2011)

  (quoting United States v. Ford, 514 F.3d 1047, 1051 (10th 2008)). All parties

  agree that the stipulated permanent injunction (ECF No. 26) was a valid order and

  the Defendants knew about it; the disputed issue here is whether Paragon and Brian

  Jessop violated the injunction.

  III.   The Effect of the Permanent Injunction

         The injunction prohibited the Defendants from employing “oppressive child

  labor” as defined in the FLSA, 29 U.S.C. §§ 201–219 (as amended). As the court

  interprets the FLSA, it keeps in mind that the U.S. Supreme Court explained, in an

  early decision interpreting its scope, that the statute’s provisions “are remedial and

  humanitarian in purpose” and that it “must not be interpreted or applied in a


                                            19
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.526
                                                               Page 20 of Page
                                                                          34 20 of 34




  narrow, grudging manner.” Tenn. Coal, Iron & R.R. Co. v. Muscoda Local No.

  123, 321 U.S. 597 (1944) (“We are not here dealing with mere chattels or articles

  of trade but with the rights of those who toil, of those who sacrifice a full measure

  of their freedom and talents to the use and profit of others.”), cited with approval in

  Kasten v. Saint-Gobain Performance Plastics Corp., 563 U.S. 1, 13 (2011).5 “The

  Act must be liberally construed ‘to apply to the furthest reaches consistent with

  congressional direction.” United States v. Elledge, 614 F.2d 247, 251 (10th Cir.

  1980) (quoting Mitchell v. Lubin, McGaughy & Assocs., 358 U.S. 207, 211

  (1959)).

        Paragon and Brian Jessop contend they did not violate the FLSA (or the

  stipulated injunction) because (1) the children were volunteers rather than

  employees; (2) the exclusive employees of the children—if they were employees at




        5
           But see Christopher v. SmithKline Beecham Corp., 132 S. Ct. 2156, 2172
  n.21 (2012) (“In the past, we have stated that exemptions to the FLSA must be
  ‘plainly and unmistakably within their terms and spirit employers seeking to assert
  them and their application limited to those [cases] plainly and unmistakably within
  their terms and spirit.’ Arnold v. Ben Kanowsky, Inc., 361 U.S. 388, 392 (1960).
  Petitioners and the [Department of Labor] contend that Arnold requires us to
  construe the outside salesman exemption narrowly, but Arnold is inapposite where,
  as here, we are interpreting a general definition that applies throughout the FLSA.”
  (first brackets in original)).
                                            20
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.527
                                                               Page 21 of Page
                                                                          34 21 of 34




  all—were Dale Barlow or the FLDS Church; or (3) the children’s labor is allowed

  because of the FLSA agricultural-work exemptions.

  A.    The Children Were Not Volunteers

        The FLSA protects employees only. Tony & Susan Alamo Found. v. Sec’y

  of Labor, 471 U.S. 290, 295 (1985); Goldberg,v. Whitaker House Co-op., Inc., 366

  U.S. 28, 33 (1961) (Whittaker, J., dissenting) (“It is clear and undisputed that the

  [FLSA] does not apply in the absence of an employer-employee relationship.”);

  Hale v. Arizona, 993 F.2d 1387, 1393 (9th Cir. 1993). So if the children were

  volunteers, rather than employees, the Defendants would not have violated the Act.

        Paragon and Brian Jessop claim the children are exempt under the statute for

  volunteers at non-profit food banks, 29 U.S.C. § 203(e)(5), and the volunteer

  exemption recognized by the Court in Alamo Foundation, 471 U.S. at 295

  (applying the economic-realities test to determine that some workers were

  employees and not volunteers). Since that decision, courts have also applied

  another test when the potential employer is a public agency. As discussed below,

  the children who worked at SUPR were not volunteers under any of the three

  standards.




                                            21
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.528
                                                               Page 22 of Page
                                                                          34 22 of 34




               1.        Food-Bank Volunteers

        The food-bank exemption is published in FLSA’s definition section. It

  reads, “[t]he term ‘employee’ does not include individuals who volunteer their

  services solely for humanitarian purposes to private non-profit food banks and who

  receive from the food banks groceries.” 29 U.S.C. § 203(e)(5). Although the court

  normally should interpret exemptions narrowly against the employer, the U.S.

  Supreme Court held that courts cannot construe general definitions in favor or

  against the employer. SmithKline Beecham, 132 S. Ct. at 2172 n.21 (text included

  in footnote 5, supra). From the briefing, and the court’s efforts, it appears that no

  court has applied this exemption until now. The plain meaning of “volunteer” is a

  person who undertakes a service voluntarily, or under their own choice, will, or

  consent. See Merriam-Webster’s Collegiate Dictionary 1324 (Frederick C. Mish

  ed., 10th ed. 1995).

        The children working at SUPR worked because they were required to. It

  was not their choice. The FLDS Church pressured the parents in the communities

  to send their children to SUPR.




                                            22
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.529
                                                               Page 23 of Page
                                                                          34 23 of 34




               2.     Volunteers for Commercial Enterprises

        In Alamo Foundation, the Court held that some workers, who were former

  addicts (among others) working for a religious-based, commercial enterprise, were

  employees under the FLSA. But the Court made it clear that volunteers were

  excluded from the Act’s prohibitions: “An individual who, ‘without promise or

  expectation of compensation, but solely for his personal purpose or pleasure,

  worked in activities carried on by other persons either for their pleasure or profit’

  is outside the sweep of the Act.” 471 U.S. at 295 (quoting Walling v. Portland

  Terminal Co., 330 U.S. 148, 152 (1947)). To determine whether the workers for

  the commercial enterprise were employees, the Court applied the economic-reality

  test. The six common factors considered under that test include:

               (1) the degree of control exerted by the alleged employer
               over the worker; (2) the worker’s opportunity for profit
               or loss; (3) the worker’s investment in the business;
               (4) the permanence of the working relationship; . . .
               (5) the degree of skill required to perform the work
               . . . [and (6)] the extent to which the work is an integral
               part of the alleged employer’s business.




                                            23
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.530
                                                               Page 24 of Page
                                                                          34 24 of 34




  Johnson v. Unified Gov’t, 371 F.3d 723, 729 (10th Cir. 2004) (quoting Dole v.

  Snell, 875 F.2d 802, 805 (10th Cir. 1989); Doty v. Elias, 733 F.2d 720, 723 (10th

  Cir. 1984)).6

        This test is hard to apply to the situation here. But to the extent it does, it

  shows the children were not volunteers. The children of the FLDS community did

  not choose to work for their own personal purpose or pleasure. Applying the

  economic-reality factors, the children fit the definition of employee. The amount

  of control exerted over the children was substantial. School was called off, they

  were transported by vans to the farm and not allowed to leave or stop working on

  cold, miserable days. These children had no opportunity to profit from their labor.

  No one was paid wages. They were not even given proper meals during their

  work. For the most part, the seasonal and unskilled labor did not benefit the

  children in secondary ways; for example, they did not learn a new skill or trade.

        6
          Courts must weigh the totality of the circumstances, and no one factor is
  dispositive. Johnson, 317 F.3d at 729 (citing Dole, 875 F.2d at 805). Although the
  ultimate question of whether a worker is an employee is a matter of law reserved
  for the court, Johnson, 371 F.3d at 728, the court “must first make findings of the
  historical facts surrounding the [individuals’] work and then use those findings to
  make findings as to the six factors set forth above. Findings of this second type . . .
  ‘are plainly and simply based on inferences from facts and thus are questions of
  fact.’” Henderson v. Inter-Chem Coal Co., 41 F.3d 567, 571 (10th Cir. 1994)
  (quoting Brock v. Mr. W Fireworks, Inc., 814 F.2d 1042, 1044 (5th Cir. 1987)).
                                             24
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.531
                                                               Page 25 of Page
                                                                          34 25 of 34




               3.     Public Agency Volunteers

        Despite the Court’s holding in Alamo Foundation that the economic-reality

  test should be employed when deciding whether a worker is a volunteer or an

  employee, a few district courts and the Court of Appeals for the Fourth Circuit

  have questioned application of the economic-reality test when deciding whether a

  worker volunteered at a public agency. The Tenth Circuit has not similarly

  questioned the Alamo Foundation holding. These other courts held that the

  economic-reality test is more helpful when deciding the employment status of an

  independent contractor as opposed to a volunteer. Purdham v. Fairfax Cnty. Sch.

  Bd., 637 F.3d 421, 433–34 (4th Cir. 2011); Cleveland v. City of Elmendorf, SA-

  02-CA-0395 NN, 2004 WL 305609, at *5–6 (W.D. Tex. Jan. 23, 2004), aff’d, 388

  F.3d 522; Todaro v. Township of Union, 27 F. Supp. 2d 517, 534–40 (D.N.J.

  1998); Rodriguez v. Township of Holiday Lakes, 866 F. Supp 1012, 1020 (S.D.

  Tex. 1994) (“[T]he ‘economic reality test’ is inapplicable to trying to distinguish

  an employee from a volunteer where no payments at all are made between the

  parties.”). But, these cases turn on whether workers, like coaches or police

  officers, are volunteering at a public agency, and under those circumstances, the




                                            25
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.532
                                                               Page 26 of Page
                                                                          34 26 of 34




  Secretary’s regulations provide guidance.7 Here, no party asserts that the children

  worked for a public agency, so the regulations are only persuasive authority.

        Even if these standards were controlling, the children worked under pressure

  and coercion. They were not free to leave or not work. Their labor was not

  voluntary. Paragon and Brian Jessop do not escape the injunction’s prohibitions

  under any of these three volunteer exemptions.




        7
            One of those regulations reads, in part:
                       (a) An individual who performs hours of service for a
                public agency for civic, charitable, or humanitarian reasons,
                without promise, expectation or receipt of compensation for
                services rendered, is considered to be a volunteer during such
                hours. Individuals performing hours of service for such a public
                agency will be considered volunteers . . . .
                       (b) Congress did not intend to discourage or impede
                volunteer activities undertaken for civic, charitable, or
                humanitarian purposes, but expressed its wish to prevent any
                manipulation or abuse of minimum wage or overtime
                requirements through coercion or undue pressure upon
                individuals to “volunteer” their services.
                       (c) Individuals shall be considered volunteers only where
                their services are offered freely and without pressure or
                coercion, direct or implied, from an employer.

  “Volunteer” defined, 29 C.F.R § 553.101 (2015).
                                            26
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.533
                                                               Page 27 of Page
                                                                          34 27 of 34




  B.    Paragon and Brian Jessop Employed the Children

        Paragon and Brian Jessop, with Dale Barlow as their agent, were employers

  of the children who worked on the ranch during the harvest and throughout the

  year. In Utah, one way an agency relationship is formed is when (1) the principal

  manifests its intent that the agent act on its behalf, (2) the agent consents to so act,

  and (3) both parties understand that the agent is subject to the principal’s control.

  Sutton v. Miles, 333 P.3d 1279, 1282 (Utah Ct. App.) cert. denied, 341 P.3d 253

  (Utah 2014). Paragon, through Brian Jessop’s actions, formed this relationship

  with Dale Barlow who managed SUPR.

        Brian Jessop testified that he hired Dale Barlow to manage SUPR and the

  pecan harvest just as Keith Dutson had in 2010. Brian Jessop and Dale Barlow sat

  in the Church congregation meetings where families were instructed to participate

  in the harvest. Brian Jessop and the FLDS Church made it clear to the parents and

  the children that Dale Barlow was Paragon’s agent. For example, the Church’s

  voicemail to the parents gave Dale Barlow’s phone number as the main contact for

  the harvest. And Dale Barlow operated the gates at the SUPR ranch, letting in the

  children to harvest the nuts. He also managed the children throughout the harvest.




                                              27
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.534
                                                               Page 28 of Page
                                                                          34 28 of 34




  Some of those children were Brian Jessop’s own children. Both Brian Jessop and

  Dale Barlow understood that Dale Barlow acted as Paragon’s agent.

        The FLDS Church and Brian Jessop used their position in the community to

  coerce the families and children to work the harvest. After the harvest was

  completed, it was Paragon and Brian Jessop who benefitted financially. He, as

  Paragon’s director, entered an agreement with Yamagata Enterprises to harvest all

  the pecans, and under that agreement, Paragon received 30% of the proceeds.

  Defendants Paragon and Brian Jessop were the ones who made money from the

  children’s labor; they were the children’s employer.

        Even if Dale Barlow or the FLDS Church was considered a joint employer

  of the children, then that would not still mean the Defendants’ did not violate the

  2007 injunction. The court in Lenroot v. Interstate Bakeries Corp., 146 F.2d 325

  (8th Cir. 1945), discussed how employers cannot escape liability by delegating

  authority to others:

               [T]he Act contains no suggestion that the mere
               declaration by corporate officers of a policy of obedience
               to the law, or the absence of a grant of authority by them
               to the hiring foremen to disobey it, leaves the court with
               no duty of enforcement. On the contrary, such
               corporations must be held strictly accountable for the
               child labor violations of subordinates. Their duty does

                                            28
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.535
                                                               Page 29 of Page
                                                                          34 29 of 34




                not end with mere directive communication to such
                subordinates.

  Id. at 328. The Lenroot court continued, quoting Judge Cordozo, “The ‘duty rests

  on the employer to inquire into the conditions prevailing in his business. He does

  not rid himself of that duty because the extent of the business may preclude his

  personal supervision . . . . He must then stand or fall with those whom he selects to

  act for him.’” Id. (quoting People v. Sheffield Farms-Slawson-Kecker Co., 121

  N.E. 474, 476 (N.Y. 1918)). Accordingly, Paragon and Brian Jessop cannot

  circumvent the stipulated permanent injunction by blaming Dale Barlow or the

  FLDS Church as the culpable employers. The FLDS Church provided the child

  labor and Brian Jessop and Dale Barlow were aware of and complicit with it, as the

  evidence shows they were, so Paragon and Brian Jessop violated the FLSA and the

  injunction.

        C.      Most of the Children’s Labor Falls Outside the Agricultural
                Exemption

        The Defendants claim that the children’s work falls under 29 U.S.C.

  § 213(c)(1), the agricultural-work exemptions. When assessing whether any of

  these exemptions apply to this case, the Defendants bear the burden of proof.

  Maestas v. Day & Zimmerman, LLC, 664 F.3d 822, 826 (10th Cir. 2012) (“It is the


                                           29
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.536
                                                               Page 30 of Page
                                                                          34 30 of 34




  employer’s burden to prove that an employee falls ‘plainly and unmistakably’

  within a FLSA exemption.”).

        Agricultural child labor is sometimes allowed, but it must occur “outside of

  school hours for the school district where” the child is living while employed. 29

  U.S.C. § 213(c)(1). For children under fourteen, there are more protections for the

  work occurring outside of school hours. Id. § 213(c)(1)(A)–(B). And no matter

  when the work occurred, the work cannot be hazardous. Id. § 213(c)(2). The court

  will address these issues in turn.

               1.     Local School Districts Define When School Is in Session

        Paragon and Brian Jessop argue that “school hours for the school district

  where such employee is living,” id. § 213(c)(1), means the individual child’s

  home-school hours, and because all the children’s schools were dismissed when

  they were at work, all the child labor occurred outside of school hours.

        The plain reading of the provision contemplates a public school district and

  not the individual home school which the student is attending. The Defendants’

  interpretation strips meaning from the word “district.” Congress did not give the

  employer or child the freedom to choose the school hours in the district where the

  child was currently enrolled or where the child was physically working; instead,


                                           30
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.537
                                                               Page 31 of Page
                                                                          34 31 of 34




  Congress limited the choice to only the district in which the child lived. If

  Congress had intended to have such a personalized school time, it could have used

  more lenient language. The Defendants’ interpretation would allow home-

  schooling parents to easily circumvent the limitation on the agricultural exemption.

        Accordingly, the § 213(c)(1) agricultural exemption is limited to only those

  times when the students were outside of the hours of public school district where

  the children lived. As the Secretary, Paragon, and Brian Jessop stipulated, the

  public schools in the community, where the children lived, were in session during

  the harvest. (Stipulation ¶¶ 6–9, ECF No. 55.) And the children worked during

  these school hours. The children often worked outside the school hours; some of

  that work would also not fall within the agricultural exception. Id.

  § 213(c)(1)(A)–(C). If relief is sought for the labor occurring after school, more

  evidence will be needed.

        For children fourteen years old and older, the only remaining limitation

  under the FLSA on their labor is the restriction of particularly hazardous

  occupations under § 213(c)(2).




                                            31
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.538
                                                               Page 32 of Page
                                                                          34 32 of 34




               2.     Children Performed Hazardous Work

        Section 213(c)(2) declares that the general § 212(c) ban of oppressive child

  labor still applies despite the agricultural exemption if the child is under sixteen

  years old and is employed in a particularly hazardous occupation unless the

  parents, or persons standing in place of the parent, employ the child and the parent

  or person own or operate the farm. Id. § 213(c)(2).

        The Secretary has promulgated rules on what activities are hazardous.

  Occupations in Agriculture Particularly Hazardous for the Employment of

  Children Below the Age of 16, 29 C.F.R. §§ 570.70–570.73. Here are the specific

  rules that apply:

               (1) Operating a tractor of over 20 PTO horsepower, or
               connecting or disconnecting an implement or any of its
               parts to or from such a tractor.
               ....
               (3) Operating or assisting to operate (including starting,
               stopping, adjusting, feeding, or any other activity
               involving physical contact associated with the operation)
               any of the following machines:
                      (i) Trencher or earthmoving equipment;
                      (ii) Fork lift; . . . or
                      (iv) Power-driven circular, band, or chain saw . . . .

  Occupations Involved in Agriculture, 29 C.F.R. § 570.71(a).



                                             32
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.539
                                                               Page 33 of Page
                                                                          34 33 of 34




        As the court found earlier, other children under sixteen worked with this

  type of hazardous equipment and performed this type of hazardous activity. They

  operated powerful tractors connected to equipment that shook the pecans from the

  trees during the mechanical harvest. The children trimmed the pecan trees using a

  hydraulic boom lift and chainsaws. And they operated a wood chipper as well.

  These activities were hazardous occupations, and accordingly cannot be included

  as part of the agricultural exemption.


                                    CONCLUSION

        In all, Defendants Paragon and Brian Jessop violated the 2007 stipulated

  injunction and the court’s order by employing children to work the pecan harvests.

  The children were not volunteers. Also, much of the work occurred during school

  hours and was hazardous, so that work does not qualify for FLSA’s agricultural

  exemption.


                                           ORDER

        For these reasons, the court finds Paragon and Brian Jessop are in contempt.

  In accordance with the court’s October 19, 2015 Order (ECF No. 41), the court

  will accept argument from the parties about what the proper sanction should be.


                                            33
Case 2:15-cv-00643-JNP-CMR   Document
          Case 2:06-cv-00700-TC       44-199Filed
                                Document           07/01/20
                                               Filed 06/01/16PageID.540
                                                               Page 34 of Page
                                                                          34 34 of 34




  Upon conferring with one another, the parties should submit, by June 15, 2016 at

  5:00 PM, a proposed scheduling order for briefing and, if needed, a hearing.

        DATED this 1st day of June, 2016.

                                        BY THE COURT:



                                        Tena Campbell
                                        United States District Judge




                                          34
